Case 1:19-cv-01984-RML Document 11-7 Filed 05/03/19 Page 1 of 3 PagelD #: 189

EXHIBIT “D”
Defendant Sahib
Walia’s Partial
Opposition to
Cross- Motion
I BID 6 189 5677/2018

 

 

 

 

. NYSCEF DOC. NO. 23 RECEIVED NYSCEF: 04/09/2019
B-75888
SUPREME COURT OF THE STATE OF NEW YORK
COUNTY OF QUEENS
x
DEVANDER SINGH, INDEX NO.: 715677/2018
Plaintiff,
AFFIRMATION IN REPLY
AND PARTIAL
OPPOSITION
-against-
RONALD POLES,
PENSKE TRUCK LEASING CO., L.P., Robert I. Caloras, J.S.C.
PENSKE TRUCK LEASING CORPORATION, Part 36, Room 103
COSTCO WHOLESALE CORPORATION, Return Date: 04/18/19
COSTCO WHOLESALE MEMBERSHIP, INC. Motion #: 001and 002

and SAHIB S. WALIA,
Defendants.
x

 

GLENN R. SCHWARTZ, an attorney duly admitted to practice law in the Courts
of the State of New York, hereby affirms the truth of the following under the penalties of perjury:
1. J am an associate with the LAW OFFICES OF NANCY L. ISSERLIS, Attorneys

for Defendant SAHIB S. WALIA.

2. I am fully familiar with the facts and circumstances herein contained, the source of
my knowledge and information being the records maintained by this office in the course of the
defense hereof.

3. This Affirmation is submitted in Reply to the Partial Opposition of Plaintiff, in
Partial Opposition to Plaintiff's Cross-Motion for summary judgment and in further support of the
within motion by Defendant WALIA for an Order pursuant to CPLR § 3212 granting summary
judgment in favor of Defendant WALIA, and dismissing the Complaint of plaintiff, together with
all cross-claims, on the grounds that Defendant WALIA is not liable for the subject accident:

together with such other and further relief as this Court may deem just and proper.

1 of 2

SPY tap epee
Page 3 of 3 PagelD #: 191

 

 

EX NO. 715677/2018
NYSCEF DOC. NO. 23 RECEIVED NYSCEF: 04/09/2019
4. We have no opposition to the branch of Plaintiffs cross-motion seeking summary

Judgment against Defendants RONALD POLES and COSTCO WHOLESALE CORPORATION.
The Court’s attention is respectfully drawn to the fact that the affidavit of the Plaintiff. who was a
passenger in the WALIA vehicle, totally supports the position of Walia. There is no allegation
by the Plaintiff that Walia stopped short, changed lanes, or did anything else to cause this accident.
For that reason, Plaintiff as an innocent passenger is absolutely entitled to summary judgment
against POLES and COSTCO.

5. However, for the same reason, we must oppose that branch of the Plaintiff cross-
motion that seeks to have the Court apportion the liability between the Defendants
POLES/COSTCO and our client WALIA. There is nothing whatsoever in the Plaintiff's cross-
motion or Partial Opposition to our motion that places any liability on our client. Therefore, the
Plaintiff's Partial Opposition to our motion does not actually have anything in it to indicate that
our motion should be denied, and the Plaintiff's cross-motion contains nothing to indicate that the
Court needs to apportion the liability between the Defendants.

WHEREFORE, it is respectfully requested that this Court issue an Order pursuant
to CPLR § 3212 granting summary judgment in favor of Defendant SAHIB S. WALIA, and
dismissing the Complaint of plaintiff, together with all cross-claims, on the grounds that Defendant

SAHIB S. WALIA is not liable for the subject accident; together with such other and further relief

f

jf
Tf /
/ / ft; |
ff L/f/ {4
f [/ if L
/ / jf

J
GLENN R. SCAWARTZ

/

S

as this Court may deem just and proper.

Dated: Long Island City, New York
April 8, 2019 /

  

2 of 2
